Citation Nr: 1315087	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, characterized as depression with insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this case for additional development in February 2013.  Unfortunately, the directives of the Board's remand have not been substantially complied with.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in February 2013 to the AMC so that additional efforts could be made to obtain mental health treatment records from treatment that the Veteran said he received at Pepperell Air Force Base in St. John's Newfoundland, Canada.  It was noted that the RO had previously sent a request to the National Personnel Records Center (NPRC), asking them to search for these records.  The NPRC responded with the following message: "Have ARR record. Ordered mental health records from ORU on 9/12/11. GBROC."  The Board noted that while the exact meaning of this message was unclear, it suggested that records of mental health treatment during the Veteran's period of active service were located by the NPRC; however, these records were never associated with the Veteran's claims folder.

Thus, the Board remanded this case so that the AMC could attempt to obtain any available service treatment records from Pepperrell Air Force Base and add the records to the file.  It also was noted that if no such records are available, a formal finding of unavailability should be associated with the Veteran's claims folder. 

Thereafter, the only record in the file consists of a memorandum of unavailability from the RO with historical information noting that the Pepperrell Air Force Base closed in 1960 with a highlighted reference that is not provided in the memo.  There is a handwritten note on the memo that the prior request to PIES was negative for medical records or inpatient care.  The RO also sent a letter to the Veteran noting that Pepperrell Air Force Base had closed in 1960 and suggested that he send any relevant evidence he had within 10 days.  The Veteran's representative submitted a post-remand brief in April 2013 noting that the only development the RO had conducted was to do a Google search for records from Wikipedia.  The Board has reviewed the Wikipedia article on Pepperrell Air Force Base and it does appear to mirror the RO's memorandum.  There is no record that the RO actually contacted the appropriate service department to obtain the relevant records, which is important because the prior response from the NPRC suggested that there might be available, outstanding records.
 
The Board is obligated by law to ensure that the RO complies with its directives.  The U.S. Court of Appeals for Veterans Claims has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is once again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the appropriate service department in an attempt to obtain any available service treatment records, including any mental health treatment records from Pepperrell Air Force Base in St. John's, Newfoundland, Canada.  It is noted that previously the NPRC responded with the following message: "Have ARR record. Ordered mental health records from ORU on 9/12/11. GBROC." Document all requests to the service department and responses received.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.  Also, a formal finding of unavailability should be placed in the Veteran's claims file. 

2.  If, and only if, mental health treatment records from Pepperrell Air Force Base are obtained, schedule the Veteran for a VA psychiatric examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's psychiatric disability (if any) had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner should provide a rationale for his or her conclusions. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

3.  When the development requested has been completed, and compliance with the requested action has been ensured, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



